Citation Nr: 1137580	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  07-32 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable rating for polyarthralgia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty in the military from April 1964 to July 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, confirming and continuing a 0 percent rating for the Veteran's polyarthralgia - which, in years past, was rated as polyarthritis.

This claim requires further development before being decided on appeal, so the Board is remanding the claim to the RO via the Appeals Management Center (AMC).


REMAND

The Veteran alleges that his polyarthralgia/polyarthritis has worsened to the point that he deserves a higher, i.e., compensable rating for this disability.

In reviewing his service treatment records (STRs), a Medical Board Report shows that he received medical care for fever, chills, and increasing multiple-joint pains in May 1967.  He had a fever of 103 degrees and inflammation of his joints, including in his knees, ankle, wrists, neck, and fingers.  He therefore underwent a battery of diagnostic testing for further clinical evaluation and work up.  According to his medical record, a RA slide test was positive on one occasion and the results of a sedimentation test were elevated.  Eventually his symptoms subsided with treatment.  The Medical Board's diagnosis was "rheumatoid arthritis, suspected early."  Follow-up Medical Boards in September 1967 and May 1968 determined there had been no reccurrence of his initial symptoms.  He was not discharged from service until July 1968.


The Veteran had a VA examination in June 1971, so about 3 years later.  But besides a bone spur on the plantar surface of his right calcaneus, the X-rays of his chest, cervical spine, right shoulder, lower forearms, wrists and hands were entirely negative.

In an August 1971 decision, the RO granted service connection for polyarthritis based on the evaluation and treatment the Veteran had received while in service, so in addition to the results of that VA examination.  The condition was rated as 
0-percent disabling, i.e., noncompensable, and this rating has remained in effect ever since.

Since early 2006, however, so more recently, VA outpatient records show the Veteran has reported a resumption of his symptoms.  He has been receiving ongoing treatment from the VA rheumatology clinic for a disorder that has been described as of unclear etiology.  A March 2006 VA outpatient record shows he complained of fever with pain, as well as swelling in multiple joints.  In reporting his relevant medical history, he indicated that his current symptoms are similar to those he experienced during service.  He also reported that he was then currently receiving private treatment from a Dr. J. A. for diagnosed lupus disease.  However, after administering further diagnostic and laboratory testing, the VA examiners ruled out lupus disease.  The diagnostic assessment was periodic fever syndrome, although it also was pointed out that his symptoms could be suggestive as well of Adult Still's disease, granulomatosus hepatitis, or occult Crohn's disease.  He continued receiving follow-up treatment in the VA rheumatology clinic for these symptoms, which eventually were determined to be the result of polyarthralgia.

The Veteran had a VA examination in August 2006.  That VA examiner noted that radiological studies had revealed degenerative arthritis in the Veteran's knees, hands, and cervical spine.  The diagnosis was lupus arthritis.  


In arguing for a higher rating, the Veteran states that he has been diagnosed with systemic lupus erythematosus (lupus disease) and lupus arthritis.  He contends that his lupus disease was originally misdiagnosed as rheumatoid arthritis during his military service.  He further maintains that his current manifestations (of which he is receiving rheumatology clinic treatment) is symptomatic of lupus disease (including lupus arthritis) and, therefore, these symptoms should be considered in rating his polyarthralgia.

In developing the claim, the RO obtained a medical opinion to try and determine whether the currently diagnosed polyarthralgia is related to his service-connected disability.  The designated VA physician explained his findings in a July 2007 report in conjunction with a June 2007 physical examination.  He indicated that he had reviewed the Veteran's medical history.  In response to the question of whether the current symptomatology is related to the symptoms in service, this physician first of all concluded that the Veteran's current symptomatology is not indicative of periodic fever syndrome, rheumatoid arthritis, or systemic lupus erythematosus.  This examiner therefore indicated that it was less likely than not that the current signs and symptoms reported by the Veteran represent a continuation or a relapse of his service-connected rheumatic disorder.  In providing his reasoning, this examiner pointed to the absence of current clinical manifestations such as synovitis and fever.  He added that there were no conclusive laboratory results.  Significantly, however, this examiner failed to comment on and apparently consider whether the diagnosed osteoarthritic changes involving multiple joints are part and parcel of the Veteran's service-connected disability, as he has suggested in his arguments.  So additional medical comment is needed before deciding this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  The Court has held that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  See also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); and Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").

A September 2004 VA outpatient record also shows the Veteran is receiving disability benefits from the Social Security Administration (SSA).  He says these benefits were granted due to his lupus disease.  These records therefore also need to be obtained before deciding this appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that this duty to obtain records from this other Federal agency only extends to records that may have a bearing on the VA appeal, so are relevant).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether he has received any additional treatment for his polyarthralgia or related disorders, the records of which have not yet been obtained.  If he has, and these additional records are not in the file, then obtain them for consideration.  These records should include, but are not limited to, private records from Dr. J. A. who reportedly diagnosed and treated him for lupus disease.

If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).  

2.  Contact the SSA and obtain all records considered by this other Federal agency in granting the Veteran disability-based benefits, including especially any medical records that formed the basis of the decision.

3.  Then, if still available, forward the claims file to the VA examiner that performed the June 2007 evaluation of the Veteran and ask that he submit an addendum statement providing comment on the etiology of the Veteran's osteoarthritic changes, in terms of whether they are etiologically related to his service-connected disability.  

If, for whatever reason, it is not possible or feasible to have this same VA examiner provide this further comment, then have someone else comment that is equally qualified to provide this necessary additional medical opinion.  If this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed to make this remaining determination.

Whoever is designated to provide this additional comment must discuss the rational of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

And to facilitate providing this additional comment, it is imperative the designated examiner review the claims file (or, in the case of the prior examiner, refamiliarize himself with the pertinent evidence in the claims file) for the relevant medical and other history.

*If reexamination is necessary, the Veteran is hereby advised that failure to report for this additional VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

4.  Then readjudicate the claim in light of the additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


